— Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 13, 2010, convicting him of criminal sexual act in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and we have also reviewed the defendant’s pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]). Eng, EJ., Florio, Sgroi and Miller, JJ., concur.